Citation Nr: 0107853	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-operative 
herniated nucleus pulposus L4L5, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied an increased 
evaluation for the veteran's herniated nucleus pulposus 
(rated 40 percent under diagnostic code 5293).  The veteran 
submitted a notice of disagreement in June 1999, and the RO 
issued a statement of the case in August 1999.  The veteran 
submitted a substantive appeal in December 1999.


FINDINGS OF FACT

1.  The veteran's post-operative herniated nucleus pulposus 
L4-L5 is manifested primarily by some neurological deficits, 
degenerative disc disease, degenerative joint disease, and 
severe limitation of motion; the overall disability, 
including functional loss due to pain, is pronounced with 
characteristic pain and demonstrable muscle spasm and with 
little intermittent relief.

2.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's service-connected post-operative herniated 
nucleus pulposus L4-L5 and the associated residuals, 
including degenerative joint disease and peripheral 
neuropathy.  There is no showing that the disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or frequent 
periods of hospitalization.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for post-
operative herniated nucleus pulposus L4-L5 with significant 
neurological findings are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5292, 5293, 5295 (2000).

2.  The requirements are not met for referral of the claim 
for a higher evaluation for the post-operative herniated 
nucleus pulposus L4-L5 to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 1942 to October 
1945.

Service medical records at the time of the veteran's 
induction examination in 1942 show no defects of the spine.

A report of VA examination in 1947 shows a diagnosis of 
residuals of lumbosacral strain, left side, symptomatic.

A 1947 RO rating decision granted service connection for 
muscle strain, left leg, muscle group XII, and assigned a 10 
percent evaluation under diagnostic code 5312, effective from 
April 1946.

VA hospital records in 1954 show an admission diagnosis of 
ruptured intervertebral disc.  The veteran reported that he 
fell in service in 1943, injuring his back and left leg.

A statement from the veteran's treating physician in 1954 
indicates that he first treated the veteran in June 1946, at 
which time the veteran complained of pain in his back 
radiating down the left leg.  The veteran had given a history 
of falling and injuring his back while in service in 1943, 
and of recurring attacks of pain in his back and left leg 
since then.

A 1954 RO rating decision granted service connection for 
herniated nucleus pulposus (formerly rated as muscle strain, 
left leg), and assigned a 100 percent evaluation for the 
veteran's herniated nucleus pulposus, based upon the need for 
hospitalization in excess of 21 days, effective from July 
1954, and then decreased the rating to 20 percent, effective 
from September 1954.

A report of neurological examination in 1955 shows a 
diagnosis of post-operative herniated nucleus pulposus L4-L5. 
The veteran reported that he suffered an injury in service in 
1943 when he fell out of a grounded airplane while carrying 
two parachutes.  The veteran reported that he struck the 
ground on the mid-shoulder region near the neck, and had been 
bothered thereafter with pain in the left hip and leg, which 
subsequently settled in the lower back.  The veteran reported 
that his trouble persisted throughout the years until he 
submitted to an operation for herniated discs in 1954.  The 
veteran reported that, since the operation, he had been 
relieved of pain in the leg, but there had been no 
improvement in the low back disorder.  The veteran reported 
that he has not been able to work since 1954.  The examiner 
indicated that the veteran's disability was chiefly on an 
orthopedic basis.

A report of VA examination in 1955 shows a diagnosis of 
residuals, post-operative laminectomy L4-L5 for herniated 
disc with marked limitation of lower back region, and tilted 
pelvis with 1/2" shortening left leg (symptomatic).  X-rays 
revealed some straightening of the normal lordotic curve of 
the lumbar spine, suggesting muscle spasm; and narrowing of 
the intervertebral space between L4 and L5, suggesting 
discogenic disease.

A 1955 RO rating decision increased the evaluation for post-
operative herniated nucleus pulposus L4-L5 from 20 percent to 
40 percent, effective from September 1954.

Private medical records in February 1999 show that the 
veteran complained of right-greater-than-left lower extremity 
claudication.  The veteran reported that the claudication was 
aggravating when he tried to walk, and that it was relieved 
by rest.
The veteran described pain and a numb feeling in both legs.  
The veteran also reported being told that he had a 
degenerative tear of the medial meniscus of his left knee.  
Upon examination, the veteran walked with a normal gait 
pattern.  He was unable to walk on his tiptoes.  He was also 
unable to walk on his heels due to loss of strength.  He did 
not have a foot drop; he had no real tenderness in his back.  
He had normal range of motion in both hips.  Strength in both 
lower extremities was grossly symmetrical.  Reflexes in his 
knees and ankles were diminished but symmetrical, 
bilaterally.  X-rays demonstrated a fusion at L5-S1.  There 
was degenerative disc disease at the L4-L5 junction.  The 
veteran was diagnosed with probable spinal stenosis status-
post L5-S1 fusion.
 
A MRI scan of the veteran's lumbar spine in February 1999 
revealed the following:  Degenerative disc and endplate 
changes were marked at L4-L5 and L5-S1; there was a right 
spondylitic disc herniation at L4-L5, which was moderate to 
large, and a right disc/osteophyte complex formation noted at 
L5-S1-both resulting in lateral recess and foraminal 
encroachment on the right; and tricompartmental stenosis was 
noted at L4-L5.

A March 1999 statement from the veteran's treating physician 
indicates that the veteran's history of right-sided radicular 
pain and physical findings were consistent with herniated 
lumbar disc and were supported by his MRI findings.

The veteran underwent a VA examination in April 1999.  The 
veteran reported that he always had back problems.  The 
veteran recalled an injury in service in 1942 or 1943, while 
stationed overseas in Africa.  The veteran reported that he 
was carrying parachutes out of a B-26 bomber, slipped in some 
mud, and fell backwards onto the wheel of the plane.  The 
veteran reported developing back pain and receiving treatment 
at a station hospital.  The veteran reported undergoing back 
surgery in 1953, described as lumbar discectomy and fusion.  
The veteran reported that, over the past six months, he has 
had exacerbation of his back and leg pain.  He reported that 
the symptoms were mostly in his right leg, from the knee down 
to the ankle in a stocking-glove distribution.  The veteran 
also reported numbness from his right knee down throughout 
his foot.  The veteran reported very mild but similar 
symptoms involving his left leg in exactly the same 
distribution.  He reported that flare-ups of his right leg 
depended on his activities, such as walking across the VA 
parking lot this morning.  The veteran also reported that he 
had to stretch his right leg frequently when driving.  The 
veteran reported that most of his pain was in his right lower 
leg; his back pain was intermittent and sharp, and tended to 
occur with certain movements.  The veteran reported that 
sitting on a low stool, bending over, and squatting 
exacerbated his symptoms.  He also reported that rolling over 
on his right side in bed increased his right leg pain and 
right lower back pain; the veteran would develop sharp pain 
in his back whenever he twisted his back the wrong way. The 
veteran reported neither stiffness nor fatigability nor lack 
of endurance in his back, but reported that his whole body 
got tired with physical activity.  Precipitating factors were 
prolonged standing, walking, squatting, and bending; symptoms 
were somewhat relieved with rest and taking his weight off 
the right leg.  The veteran did not use any crutches or cane, 
but he previously used a brace.

Upon examination, the veteran was moderately overweight; 
ambulation was fairly normal.  He was able to get out of the 
chair and up onto the examination table without difficulty.  
There was a 5-inch vertical surgical scar on his back, which 
was 1-mm wide, thin, pale, and without induration.  The 
lumbar spine was tender, mid to lower aspect; there was some 
tenderness bilaterally in the sacral regions.  There was some 
guarding with palpation in these areas, which might represent 
muscle spasm.  Lumbar spine was without deformity.  Range of 
motion of the back was severely limited due to pain to 
approximately 80 degrees flexion, 5 degrees extension, and 5 
degrees right and left lateral flexion.  Flexion and right 
lateral flexion produced pain.  There was a positive straight 
leg raise on the right to approximately 45 degrees while 
supine and 80 degrees while sitting, which produced pain.  
There was no left straight leg raising sign.  Motor strength 
was decreased to right hip flexion and right knee extension 
and flexion to 4+/5+.  Otherwise, motor of the lower 
extremities was 5+/5+.  Toe walking was good; heel walking 
was fair.  The veteran's squatting ability was very poor.  
There was decreased vibration sense over the feet up to the 
ankles.  There was decreased light touch sensation over the 
medial aspect of the feet.  There was also decreased 
temperature sensation medially over the feet.  Otherwise, 
sensation was intact.  Deep tendon reflexes were 2+/2+ 
bilaterally over the knees and trace/2+ bilaterally over the 
ankles.  Toes were downgoing bilaterally.  The veteran was 
diagnosed with the following:  Degenerative disc disease, 
lumbar spine; degenerative joint disease, lumbar spine; 
lumbar spinal stenosis; right lumbar radiculopathy; and 
possible peripheral neuropathy, bilateral lower extremities.

Further examination of the veteran's lumbar spine in April 
1999 revealed forward flexion was 70 degrees; backward 
extension was 35 degrees; right and left side bends were 20 
degrees; and bilateral rotation was 30 degrees.  Further 
evaluation and studies were performed. The veteran was 
diagnosed with peripheral neuropathy, axonal type.

A June 1999 RO rating decision continued the 40 percent 
rating for post-operative herniated nucleus pulposus L4-L5.

An October 1999 statement from the veteran's treating 
physician reflects that the veteran had not had the same 
response to epidural steroid injections as he had in the 
past, which provided good temporary relief of radicular 
symptoms.  The physician noted that, should the veteran not 
be a surgical candidate, and with his known radicular 
irritation from his disc herniation, it would be appropriate 
for the veteran to remain on some low dose narcotic 
medication for pain relief as needed.

Statements of the veteran in the claims folder are to the 
effect that he suffered from weakness, pain, and numbness in 
both legs, and from increased pain and stiffness in his back.  
The veteran stated that he was unable to stand for more than 
five minutes without having to sit down.

B.  Legal Analysis

The veteran contends that his service-connected post-
operative herniated nucleus pulposus L4-L5 has worsened, and 
that he is entitled to an increased evaluation. The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for post-operative herniated nucleus pulposus L4-L5, 
and that a 40 percent evaluation has been assigned under 
diagnostic code 5293.  

A rating for the veteran's post-operative herniated nucleus 
pulposus L4-L5 may be assigned under diagnostic code 5292, 
5293, or 5295.  No more than one rating may be assigned 
without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The medical evidence shows that the veteran's post-operative 
herniated nucleus pulposus L4-L5 is manifested primarily by 
some neurological deficits of the lower extremities, 
degenerative disc disease, degenerative joint disease, 
complaints of pain and weakness, and severe limitation of 
motion that produce some functional impairment in the 
veteran's ability to work. The medical evidence shows that 
the veteran is able to bend forward, backward extend, or 
lateral flex or rotate to a limited extent with pain in his 
lower back.

Statements of the veteran in the claims folder are to the 
effect that he suffers from muscle spasms in his back and 
cramping in his legs, and that he has very little relief from 
cortisone injections.  The Board also notes that a MRI scan 
in February 1999 again showed evidence of herniated discs.  
The evidence also shows that the veteran's radicular symptoms 
were consistent with herniated lumbar disc.  The Board has 
carefully considered the veteran's statements to the effect 
that he has functional impairment from low back pain and 
herniated discs that interfere with his ability to go up and 
down stairs, to walk long distances, or to stand for more 
than five minutes.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows severe limitation of the range of motion 
as noted by examiners.  One examiner noted that, should the 
veteran not be a candidate for further surgery, it would be 
appropriate for the veteran to be prescribed a low dose 
narcotic medication for pain relief as needed.

After consideration of all the evidence, the Board finds that 
a 60 percent rating for pronounced intervertebral disc 
syndrome with characteristic pain and demonstrable muscle 
spasm and with little intermittent relief under diagnostic 
code 5293 best represents his disability picture.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration an extraschedular 
evaluation.  Nor does the Board find circumstances in this 
case, such as marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or need 
for hospitalization due to the post-operative herniated 
nucleus pulposus L4-L5 and the associated residuals to remand 
this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of a 
rating in excess of 60 percent on an extraschedular basis.

Accordingly, a 60 percent rating is warranted for post-
operative herniated nucleus pulposus L4-L5 with significant 
neurological findings.
  
The preponderance of the evidence is in favor of an increase 
based on current symptoms and the provisions of DeLuca, and 
the claim is granted.  Since the preponderance of the 
evidence supports the claim, the benefit of the doubt 
doctrine is not for application.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A 60 percent rating is granted for post-operative herniated 
nucleus pulposus L4-L5 with significant neurological 
findings, subject to the regulations applicable to the 
payment of monetary awards.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

